ACCCPTCD

             ^Sfw**9                                                                      • 01 14 oooe-4 crr~
                                                                                 FIRST COURT OF APPEALS

        --SK**
          v^ovJi
                                                                                         HOUSTON, TEXAS
                                                                                       -7/0/2010 0.12.20 AWI—
                  Iftft                                                               CHRISTOPHER PRINE
           ^                                                                                         CLERK

               lP^ *.*»*•
                                    D^x$~c?otilf&-c       County District Attorney's Office to obtain such evidence, however, it is not

       likely that such evidence will be made available until after the July 15th

       deadline.


   7. This is Appellant's first request for an extension for a Motion for

       Rehearing.

   8, Appellant requests a forty-five (45) day extension to prepare a thorough

       Motion for Rehearing.

      WHEREFORE, PREMISES CONSIDERED, Appellant prays that this Court

grant this Motion for to Extend Time to File Appellant's Motion for Rehearing, and

for such other and further relief as the Court may deem appropriate.

                                                          Respectfully submitted,

                                                                 /s/Andre D. Evans
                                                                    Andre D. Evans
                                                                    TBN: 24082970
                                                    3003 South Loop West Ste. 108
                                                            Houston, Texas 77054
                                                        Telephone (832) 941-1282
                                                          Facsimile (646) 3044054
                                                              Attorney for Appellant
 AnoreEvah's
      £ ASSOCIATES




 Dear Prospective Client:

 I thank youfor retaining this firm to represent you.

 Engagement:

 This Agreement dated *7..l ^l/£> ,will confirm our mutual understanding with respect to the
 terms ofthis firm's representation ofyou and is made between the client(s) whose name(s) appear below
 (collectively called "Client") and The Law Offices ofAndre Evans &Associates, PLLC (called
 "Attorney"). This Agreement is prepared in accordance with Texas Business and Organizations Code.
 You have retained my firm for the purpose ofrendering transactional legal services. My services will not
 include litigation ofany kindj whether in court, or in administrative hearings or before government
 agencies or arbitration tribunals. At your request, and ifyou and I agree on the financial arfangements, my
 services may also include such additional matters as fall within the fields ofemphasis ofmy practice.
 I agree to provide conscientious, competent and diligent services andat all times will seek to achieve the
 purpose for which I have been retained. However, because ofthe uncertainties in litigation, I cannot and
 do not warrant, predict orguarantee results or that a particular agreement orterms ofan agreement, or
financial arrangements will be obtained which are satisfying to you and nothing in my statements to you
will be construed as a promise or guarantee about the outcome ofyour matters; my comments are
expressions of opinion only.

Authorization:


You hereby authorize, empower, and appoint me as your attorney-in-fact for yourself(ves) and your
company to collect and receive all monies due you and/or your company relating to this Agreement, to
negotiate and endorse your oryour company's name on and deposit into my client trust account all checks
and other monies payable, to deduct my compensation as set forth herein, ifapplicable, together with any
costs advanced by me, and to sendthe remainder to you,

Fees:


It is impossible to determine in advance the amount offees orcosts needed to complete this matter. Our
fees are not set by law, but are subject to negotiation between you and me. Accordingly, you have agreed
to pay methe sum of Two Thousand Five Hundred Dollars ($2,500.00) as a retainer in connection with
the above-described matters; upon receipt ofsuch sum, we will commence representation ofyou. Our fees
are computed on an hourly basis in five minute increments atthe rate ofTwo Hundred Fifty Dollars
($250.00) per hour or at an agreed upon flat or variable rate; our rates are subject to change upon written
notice. You will not be billed for photocopying, long distance telephone call charges within the United
States, word processing, telecopying, mileage (within afifty mile radius ofHouston, TX), faxing, or
secretarial charges. All clients are required to pay all outstanding bills within ten (10) days oftheir
presentment.


Time is recorded and billed for those services for which billing is normally expected, such as drafting
letters, agreements, conducting negotiations, attending meetings, etc., and also for phone calls and travel
time to and from out-of-office meetings. Should any travel be required beyond afifty-mile radius of
Houston, you will advance all travel costs, subject to your sole approval. You agree to fly me Business
Class, ifavailable, or First class, ifBusiness Class is unavailable, and all hotel and food arrangements will
 be paid by you, should such travel be necessaryand approved in advance by you before the
 commencement of such travel.


You are entitled to an "open door policy" whereupon any phone call made to this firm that lasts for less
than tenminutes (unless suchcallsare sequential) will not be billed to you. This is offered to you in an
effort to create a bridge between the lawyer and client without the constant attention to financial concerns.

Retainer:


We have requested that you pay the firm an initial retainer as described above in connection with the
services we will perform onyour behalf. That sum will bedeposited in ourtrust account to be applied to
fees and costs as they are incurred. You mayalso be required to replenish or add to the amount in the trust
account as deemed necessary bythisfirm to cover ongoing legal services. Atthe conclusion of our
representation of you (including your decision to terminate this agreement at any time), any sums
remaining in the firm's trust account for yourbehalfafter a final accounting and payment of all sums
owed will be returned forthwith.

Termination of Representation:

You are free to terminate your relationship withthe firm at any time you desire upon immediate written
notice, andthe firm reserves the rightto withdraw as your counsel at any time upon written notice. Should
the firm decide to terminate the relationship, we agree to provide any newattorney with complete copies
of files and adequate transitional assistance.

Conflict of Interest:


As you know, attorneys aire governed by rules of ethical conduct, which under certain circumstances
forbid their representation of clients with conflictinginterests. We cannot, and will not, without
appropriate written consents, represent a newclient if we determine there is a conflict of interest withany
of our other existing client matters. In order to avoid conflicts of interest, we askthatwhen you return the
signed copy of this letter, you advise us of the names of aiiy individuals or entities which maybe involved
inyourrepresentation. In addition, please inform us at once if you learn in the future of other persons or
entities thatmay be involved so thatwe may make a conflict of interest search with respect to them.

I haveadvised youthat, whenever an attorney represents more thanone individual, there exists a potential
for a conflict ofinterest toarise in connection with such representation. You hereby acknowledge that you
have been made aware of such potential conflict of interest by me, that I have made you aware of the right
of each individual to retain his/her own attorney, and that yOu have chosento waive such right and desire
this office to represent each of you.     k




Arbitration:


We appreciate the opportunity to serve as your attorneys and look forward to a harmonious relationship
unmarred by disputes between us. In the eventyou become dissatisfied for any reason with the fees
charged or the services we have performed, we encourage youto bringthat to our attention immediately.
It is ourbeliefthatmost problems canbe resolved by good faith discussion between theparties.
Nevertheless, it is always possible that some dispute mayarise which cannot be resolved by discussion
between us. We believe thatsuch disputes canbe resolved more quickly and with less expense to all
concerned by binding arbitration than by court action.
 Arbitration is a processby which both partiesto a dispute agree to submit the matterto a judge or
 arbitrator who has expertise inthearea and to abide bythe arbitrator's decision. In arbitration, there is no
fight to a trial byjury and the arbitrator's legal and factual determinations are not subject to appellate
 review. Rules of evidence and procedure are often less formal and rigid than in a trial before a court or
jury.Arbitration usually results in a decision much morequickly than proceedings in court, and the
attorneys' fees and costs incurred by both sides are usually substantially less.

Your agreeing to arbitrate disputes is not a condition of our agreeing to represent you, and if you do not
wish to arbitrate should there be a problem, you should advise us before signing this letterso that we can
deletethis section of the letter. Because by agreeing to arbitrate you will be giving up the rightto a jury
trial and other rights, weencourage you to discuss the advisability of arbitration with other counsel or any
of your other advisors and to ask any questions of us or them that you may have.

BY SIGNING THIS LETTER AGREEMENT, YOU AGREE THAT IN THE EVENT OF ANY
DISPUTE ARISING OUT OF OR RELATING TO THIS AGREEMENT, OUR RELATIONSHIP, OR
THE SERVICES PERFORMED (INCLUDING BUT NOT LIMITED TO DISPUTES REGARDING
ATTORNEYS' FEES OR COSTS AND THOSE ALLEGING NEGLIGENCE, BREACH OF
FIDUCIARY DUTY, FRAUD, OR ANY CLAIM BASED UPONA STATUTE), SUCH DISPUTE
SHALL BERESOLVED BYFINAL, BINDING ARBITRATION IN HARRIS COUNTY, TEXAS,
BEFORE A RETIRED JUDGE OR JUSTICE. IF WE ARE UNABLE TO AGREE ON A RETIRED
JUDGE OR JUSTICE, EACH PARTY WILL NAME ONE RETIRED JUDGE OR JUSTICE AND THE
TWO NAMED PERSONS WILL SELECT A RETIRED JUDGE OR JUSTICE WHO WILL ACT AS
THE SOLE ARBITRATOR.


The parties shallbe entitled to take discovery in accordance with the provisions of the Texas Codeof
Civil Procedure, but either party may request that the arbitrator limit the amount orscope ofsuch
discovery, and in determining whether to do so, the arbitrator shall balance theneed for the discovery
againstthe parties'mutual desire to resolve disputes expeditiously and inexpensively.

In the event legal action is needed to collect fees andcosts incurred but not paid, the prevailing parry in
such an action shallbe entitled to receive the legal fees and costs incurred in that proceeding in addition
to any other relief ordered by the arbitrator or court.

Confirmation ofAgreement:

By countersigning below, you acknowledge that you have carefully read this Agreement, that you
understand that I cannot advise you concerning it, and that you havethe rightto consult outside counsel
concerning thisAgreement; accordingly, you have either consulted with such outsidecounselor, without
having consulted such outsidecounsel,are satisfiedthat you fully understand and agree to this
Agreement. If the foregoing correctly reflects our mutual understanding, please so indicate by signing the
enclosed copy of this letter and returning it to us inthe enclosed envelope. Please be sure to retain a copy
ofthis Agreement for your files.

I am verypleased to represent you and thank you again for yourconfidence in us. I am looking forward to
working with you.

Very truly yours,

THE LAW OFFICES OF ANDRE EVANS & ASSOCIATES, P.L.L.C.

Andre D. Evans
                          / 7-%-!,£
Client (Signature/Date)
--Print                                                                                         Page 1of 1


    Subject: Application Request

    From:      Melissa.Fowler@heahealthcare.com (Melissa.Fowler@hcahealthcare,c6rti)
    To:        niinelsonmd@yahoo.com; •

    Date:      Wednesday, December 31, 2014 9:07 AM




  Hello Dr. Nelson,



  Attached is the applieation you've requested, this will be the same packet for your assistant surgeon.


  Thank you,



  Melissa Fowler

  Conroe Regional Medical Center

  Medical Staff Assistant

  Ph.936-539-7415

  Email Melissa.cortinas@hcahealthcare.com




https://us-mR4.mail.yahoo.corn/neo/launch?.rand=06r)70d7k-fi5Sp.s                            nfti/oni/)
EXHIBIT A




                                              AriDreEvans
                                                    & ASSOCIATES


                                               ATTORNEYS AT LAW
                                     A PROFESSIONAL LIMITED LIABILITY COMPANY
                                     3003 SOUTH LOOP WEST, HOUSTON, TEXAS 77054

ANDRE D. EVANS                                                                    Telephone: 832304.1059
E-mail: Andre@attofneyandreevans.com                                              Facsimile: 1-646-304-1054


By Facsimile: (713) 368-9275

July 7, 2015

Harris County District Attorney's Office
ATTN: General Litigation Division
 1201 Franklin Street
Houston, TX 77002

Re: Public Information Request for STATE OF TEXAS vs. NII-OTABIL NELSON, No.: 1372073

To Officer for Public Information:

I am writing pursuant to the Texas Public Information Act, Texas Government Code Ch. 552, to request that
you send me a copy of the following information maintained by the Harris County District Attorney's Office:

 1.     All photographic evidence in your possession regarding Cause No. 1372073A;

2.      Any witness statements, including any police reports;

I would appreciate the requested materials at your earliest convenience, and anticipate your response on or
before July, 17 2015. Materials may be produced on a rolling basis as they become available. Materials may be
sent by e-mail to andre@attorneyandereevans.com, by fax to (646) 304-1054,or by mail to 3003 South Loop
West Ste 108, Houston, Texas 77054. I am willing to pay the statutory fee for copying these materials. If the
fee exceeds $40.00, please send me a written estimate of costs in advance via fax or email.

Please feel free to contactme if you have any questions. I can be reached at andre@attomeyandereevans.com
or (281) 883-8385. Thank you for your assistance in this matter.


Sincerely,

Andre Evans
Andre Evans Mr. Nelson, Below I have attached a copy of your time stamped Motion to Extend
Time to File Motion for Rehearing and the Open Records Request that I sent to the District
Attorney's Office. Today is th
To
niinelsonmd@yahoo.com
Jul 15
Mr. Nelson,

Below I have attached a copy of your time stamped Motionto ExtendTime to File Motion for
Rehearing and the Open Records Request that I sent to the District Attorney's Office. Today is
the deadline for filing the motion for rehearing, but I spoke with the clerk withthe FirstCourt of
Appeals and she confirmed thatmy motion was timely filed andthat we would not be penalized
for not filing a motion by the 15th.

Further, I have begun to draft yourmotion while I am awaiting the records requested, however it
seemsthat I will have to incorporate all arguments in favor of granting the motion. Which will
take, considerably, much more time to draft than simply arguing that the writ was denied because
you did not present a brief. Given such, I will need an additional $2,500, not including the
outstanding $500 which is currently due. I sent you a request for the outstanding balance, please
submit the payment by Friday.

I have done a considerable amount of research and it appears that, given the present
circumstances, you have multiple viable claims to have your motion for rehearing granted.
However, most of which depend on the evidence received from the District Attorney's Office.
Give me a call tomorrow and let me know how you would like to proceed.

Thank you,




Andre D. Evans, Esq.
Andre Evans & Associates, PLLC.
3003 South Loop West, Suite 108
Houston, Texas 77054
Office: 832.941.1282
Direct: 281.883.8385
Fax: 646.304.1054
E: andre@attorncyandrcevans.com


This electronic message transmission, which includes this e-mail message and any attachments, is
confidential, for the sole use of the intended recipieht(s) and may contain privileged attorney-client
information or work product. Ifyou are not the intended recipient, be aware that any review, disclosure,
copying, distribution or use of the contents of this electronic transmission is prohibited. If you have
received this electronic transmission in error, please immediately contact the sender by reply e-mail,
destroy all hard copies of the original message and attachments and delete same from your system.